
	

115 S2970 IS: Reprioritizing Unserved Rural Areas and Locations for Broadband Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2970
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2018
			Mr. Daines (for himself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to provide requirements on the use of assistance for
			 broadband deployment, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reprioritizing Unserved Rural Areas and Locations for Broadband Act of 2018 or the RURAL Broadband Act of 2018. 2.Use of assistance for deployment of broadband infrastructureTitle VI of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.) is amended by adding at the end the following:
			
				604.Use of assistance for deployment of broadband infrastructure
 (a)Definition of qualifying broadband-Capable infrastructureIn this section, the term qualifying broadband-capable infrastructure means fixed broadband-capable infrastructure— (1)used by a service provider to provide fixed broadband service for which the service provider receives universal service support under section 254 of the Communications Act of 1934 (47 U.S.C. 254), if—
 (A)the broadband service satisfies any applicable broadband speed standards under that section and the regulations issued under that section; or
 (B)the service provider is in compliance with buildout obligations to provide retail fixed broadband service that will comply with applicable broadband speed standards described in subparagraph (A); or
 (2)that— (A)was financed with funds provided by the Secretary under this Act or any other program carried out by the Secretary for the costs of the construction, improvement, or acquisition of facilities or equipment for the purpose of providing fixed telecommunications or broadband service; and
 (B)(i)is used to provide fixed broadband service, if— (I)the broadband service satisfies any applicable broadband speed standards established by the Secretary; or
 (II)the service provider is in compliance with buildout obligations to provide retail fixed broadband service that will comply with applicable broadband speed standards described in subclause (I); or
 (ii)was financed with a loan under this Act or any other program carried out by the Secretary that remains outstanding.
 (b)Restriction on use of assistanceA loan, grant, or other assistance awarded under this Act, or by the rural development mission area under the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.), may not be used to coordinate, approve, or finance the deployment of broadband-capable infrastructure by a service provider to provide retail fixed broadband service that would overbuild or otherwise duplicate qualifying broadband-capable infrastructure that another service provider is using to provide retail fixed broadband service in the same area.
 (c)Use of assistance in unserved areasA loan, grant, or other assistance provided by the Secretary, acting through the Administrator of the Rural Utilities Service, to coordinate, approve, or finance the deployment of broadband-capable infrastructure by a service provider may be used to provide retail fixed broadband service in an area in which there is no qualifying broadband-capable infrastructure owned or operated by another service provider..
		
